


Exhibit 10.2


SECOND AMENDMENT
TO
EMPLOYMENT AGREEMENT
WHEREAS, Legacy Reserves Services, Inc. (the “Employer”), Paul T. Horne (the
“Employee”) and Legacy Reserves GP, LLC (the “Company”) entered into that
certain Employment Agreement, effective as of March 15, 2006, as amended
(the “Agreement”); and
WHEREAS, the parties desire to amend the Agreement to provide for the employment
of the Employee as President and Chief Executive Officer of the Company and with
respect to certain amounts payable pursuant to the Agreement;
NOW, THEREFORE, the Agreement is hereby amended by this Amendment thereto,
effective as of March 1, 2015, as follows:
1.    Section 1.1 of the Agreement shall be amended and restated to provide as
follows:
“1.1 Employment; Titles; Reporting. On the Effective Date, the Employer agrees
to employ the Employee and the Employee agrees to enter employment with the
Employer, upon the terms and subject to the conditions provided under this
Agreement. During the Employment Term (as defined in Section 2), the Employee
will serve as President and Chief Executive Officer of the Company. In such
capacity, the Employee will report to and otherwise will be subject to the
direction and control of the Board of Directors of the Company (including any
committee thereof, the "Board") and will have such duties, responsibilities and
authorities as may be assigned to him by the Board from time to time and
otherwise consistent with such position in a public company, comparable in size
to Legacy, which is engaged in natural gas and oil acquisition, development and
production (including, but not limited to, maintaining, to the extent
applicable, compliance with the Sarbanes-Oxley Act of 2002 and related
regulations and all other federal, state and local laws and regulations, as well
as all regulations and rules of any exchange or electronic trading system on
which Legacy's securities may be traded).”
2.     Section 5.3(c) of the Agreement shall be amended and restated to provide
as follows:
“(c) Definition of Good Reason. For purposes of this Agreement, "Good Reason"
will mean any of the following to which the Employee has not consented in
writing: (a) a reduction in the Employee's Base Salary; (b) a relocation of the
Employee's primary place of employment to a location more than 20 miles from
Midland, Texas; or (c) any material reduction in the Employee's title, authority
or responsibilities as President and Chief Executive Officer of the Company.”
3.    Section 6.7 of the Agreement shall be amended and restated to provide as
follows:
“6.7     Section 280G of the Code.


    

1

--------------------------------------------------------------------------------




(a)    Notwithstanding anything in this Agreement to the contrary, in the event
that any severance and other benefits provided to or for the benefit of the
Employee or his legal representatives and dependents pursuant to this Agreement
and any other agreement, benefit, plan, or policy of the Related Parties (this
Agreement and such other agreements, benefits, plans, and policies collectively
being referred to herein as the “Change of Control Arrangements”) constitute
“parachute payments” within the meaning of Section 280G(b)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”) (such severance and other benefits
being referred to herein as the “Change of Control Payments”) that would be
subject to the excise tax imposed by Section 4999 of the Code (such excise tax
referred to in this Agreement as the “Excise Tax”), then (i) if the shareholder
approval exemption set forth in Section 280G(b)(5) of the Code is available,
then the Employer and the Employee shall take all steps necessary, including,
without limitation, waiver of rights by the Employee, to seek shareholder
approval for such Change of Control Payments in accordance with
Section 280G(b)(5) of the Code and the regulations promulgated thereunder; or
(ii) if the shareholder approval exemption set forth in Section 280G(b)(5) of
the Code is not available, then the Employer will provide the Employee with a
computation of (A) the maximum amount of Change of Control Payments that could
be made under the Change of Control Arrangements, without the imposition of the
Excise Tax (said maximum amount being referred to as the “Capped Amount”); (B)
the value of all Change of Control Payments that could be made pursuant to the
terms of the Change in Control Arrangements (all said payments, distributions
and benefits being referred to as the “Uncapped Payments”); (C) the dollar
amount of Excise Tax which the Employee would become obligated to pay pursuant
to Section 4999 of the Code as a result of receipt of the Uncapped Payments; and
(D) the net value of the Uncapped Payments after reduction by (1) the amount of
the Excise Tax, (2) the estimated income taxes payable by the Employee on the
difference between the Uncapped Payments and the Capped Amount, assuming that
the Employee is paying the highest marginal tax rate for state, local and
federal income taxes, and (3) the estimated hospital insurance taxes payable by
the Employee on the difference between the Uncapped Payments and the Capped
Amount based on the hospital insurance tax rate under Section 3101(b) of the
Code (the “Net Uncapped Amount”). If the Capped Amount is greater than or equal
to the Net Uncapped Amount, the Employee shall be entitled to receive or
commence to receive the Change of Control Payments equal to the Capped Amount;
or if the Net Uncapped Amount is greater than the Capped Amount, the Employee
shall be entitled to receive or commence to receive the Change of Control
Payments equal to the Uncapped Payments. If the Employee receives the Capped
Amount, it shall be reduced as follows: (i) the Change of Control Payments that
do not constitute nonqualified deferred compensation subject to Section 409A of
the Code shall be reduced first, and (ii) all other Change of Control Payments
shall then be reduced as follows: (A) cash payments shall be reduced before
non-cash payments and (B) payments to be made on a later payment date shall be
reduced before payments to be made on an earlier date. If the Employee receives
the Uncapped Payments, then the Employee shall be solely responsible for the
payment of the Excise Tax due from the Employee and attributable to such
Uncapped Payments, with no right of additional payment from any of the Related
Parties as reimbursement for such taxes.
    
    

2

--------------------------------------------------------------------------------




(b)    Unless the Employer and the Employee otherwise agree in writing, any
determination required under this Section 6.7 shall be made in writing by tax
counsel or by an independent public accounting firm agreed to by the Employer
and the Employee (the “Auditor”), whose determination shall be conclusive and
binding upon the Employer and the Employee. For purposes of making the
calculations required by this Section 6.7, the Auditor may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Employer and the Employee shall furnish
to the Auditor such information and documents as the Auditor may reasonably
request in order to make a determination under this Section 6.7. The Employer
shall bear all costs the Auditor may reasonably incur in connection with any
calculations contemplated by this Section 6.7.”
4.    Except as modified herein, the Agreement is specifically ratified and
affirmed.
[Signature page follows]

3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Employer, the Company and the Employee have executed
this Amendment to the Agreement effective as of March 1, 2015.
 
 
LEGACY RESERVES SERVICES, INC.:
 
 
 
 
 
 
 
By:
/s/ James Daniel Westcott
 
 
 
Name:
James Daniel Westcott
 
 
 
Title:
Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
EMPLOYEE:
 
 
 
 
 
 
 
 
By:
/s/ Paul T. Horne
 
 
 
Name:
Paul T. Horne
 
 
 
 
 
 
 
 
AGREED AND ACKNOWLEDGED:
 
 
 
 
 
 
 
 
LEGACY RESERVES GP, LLC:
 
 
 
 
 
 
 
 
By:
/s/ James Daniel Westcott
 
 
 
Name:
James Daniel Westcott
 
 
 
Title:
Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
LEGACY RESERVES LP
 
 
 
By:
Legacy Reserves GP, LLC
 
 
 
 
Its General Partner
 
 
 
 
 
 
 
 
By:
/s/ James Daniel Westcott
 
 
 
Name:
James Daniel Westcott
 
 
 
Title:
Executive Vice President and Chief Financial Officer
 




4